Award reversed and claim remitted, with costs against the State Industrial Board to abide the event, on the ground that there is no competent evidence to establish the fact found that the claimant was suffering from a quiet, dormant, latent and inactive syphilitic condition at the time of the accident, but the proof is that he had been suffering from locomotor ataxia or tabes dorsalis and chorea since 1919; and further, that there is no competent evidence to establish that the disability of the claimant for the period of the award was due to the accident sustained on July 28, 1928, but the proof is that it arose in a preexisting disease. All concur.